United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, CARRIER ANNEX,
Inglewood, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1377
Issued: November 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 20, 2013 appellant filed a timely appeal of an April 16, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
on and after December 29, 2012 causally related her accepted January 11, 2011 employment
injury.
1
2

5 U.S.C. § 8101 et seq.

Following the April 16, 2013 decision, OWCP received additional evidence. Appellant also submitted new
evidence with her appeal. However, the Board may only review evidence that was in the record at the time OWCP
issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T.,
59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes,
54 ECAB 373 (2003).

FACTUAL HISTORY
On January 12, 2011 appellant, then a 55-year-old distribution window clerk, filed a
traumatic injury claim alleging that on January 11, 2011 she slipped and fell from a moving chair
and sprained her right lower arm in the performance of duty. She did not stop working as she
was released by her physician to her limited-duty job with no change in her work restrictions.
OWCP accepted the claim for right hand contusion and right buttocks contusion.
On February 5 and 8, 2013 OWCP received appellant’s claim for wage-loss
compensation for December 29, 2012 and continuing. Appellant noted that she was requesting
wage-loss compensation under claim number xxxxxx300.
In a letter dated February 19, 2013, OWCP informed appellant of the evidence required
to support her claim for a recurrence of disability. It also informed her that it had no record of
claim number xxxxxx300 and it was unclear whether she was seeking wage-loss compensation
due to her January 11, 2011 employment injury.
In a letter dated February 28, 2013, appellant noted her disagreement with OWCP with
respect to the existence of claim number xxxxxx300. She stated that she had documentation sent
by OWCP proving that this claim existed and that she was requesting wage-loss compensation
under that claim. Appellant stated that she was not filing a claim for a recurrence of disability
and that OWCP was mixing up her two claims.
By decision dated April 16, 2013, OWCP denied appellant’s claim for a recurrence of
disability. It found that no evidence was submitted establishing that her accepted conditions had
worsened. OWCP also informed appellant that issues regarding wage-loss compensation
claimed under claim number xxxxxx300 were to be addressed under claim number xxxxxx895.3
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which has resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4 If the disability results from new exposure to work factors, the legal
chain of causation from the accepted injury is broken and an appropriate new claim should be
filed.5
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
3

The Board notes that a separate appeal is pending under Docket No. 13-2126 for claim number xxxxxx895.

4

20 C.F.R. § 10.5(x). See also A.M., Docket No. 09-1895 (issued April 23, 2010); Hubert Jones, Jr., 57 ECAB
467 (2006).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3 (May 1997); K.C., Docket
No. 08-2222 (issued July 23, 2009); Cecelia M. Corley, 56 ECAB 662 (2005); Donald T. Pippin, 54 ECAB
631 (2003).

2

that light duty can be performed, the employee has the burden to establish by the weight of
reliable, probative and substantial evidence a recurrence of total disability.6 As part of this
burden of proof, the employee must show either a change in the nature and extent of the injuryrelated condition or a change in the nature and extent of the light-duty requirements.7 In order to
establish that her claimed recurrence of the condition was caused by the accepted injury, medical
evidence of bridging symptoms between her present condition and the accepted injury must
support the physician’s conclusion of a causal relationship.8 While the opinion of a physician
supporting causal relationship need not be one of absolute medical certainty, the opinion must
not be speculative or equivocal. The opinion should be expressed in terms of a reasonable
degree of medical certainty.9
ANALYSIS
OWCP accepted appellant’s claim for right hand contusion and right buttocks contusion
with no wage-loss compensation as she did not stop working her light-duty job. Appellant filed
claims for wage-loss compensation for December 29, 2012 and continuing which OWCP treated
a claim for a recurrence of disability. By decision dated April 16, 2013, OWCP denied
appellant’s claim for a recurrence of disability on and after December 29, 2012. The issue to be
resolved is whether appellant established that she sustained a recurrence of disability on and after
December 29, 2012 causally related to her January 11, 2011 accepted right wrist, hand and
buttocks contusions.
The Board finds that appellant failed to submit any medical evidence to support her
claim. OWCP advised her in a letter dated February 19, 2013 of the evidence required to support
her recurrence claim. In order to establish a recurrence of disability, she must submit medical
evidence from a physician addressing how her current condition is causally related to her
accepted employment injury. Without any current medical evidence, appellant cannot establish a
recurrence of disability and, thus, is not entitled to wage-loss compensation.
As appellant failed to submit any medical evidence establishing a recurrence of disability,
she has failed to meet her burden of proof.
On appeal appellant contends that OWCP erred in finding that claim number xxxxxx300
does not exist and in failing to consider her claim for wage-loss compensation under that claim.
She also argues that OWCP erred in adjudicating her claim for wage-loss compensation as a
recurrence of disability under current claim number xxxxxx820. OWCP considered and rejected

6

Recurrence of medical condition means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage. Continuous treatment
for the original condition or injury is not considered a need for further medical treatment after release from
treatment, nor is an examination without treatment. 20 C.F.R. § 10.5(y).
7

Terry R. Hedman, 38 ECAB 222 (1986).

8

Ricky S. Storms, 52 ECAB 349 (2001).

9

Id.

3

appellant’s arguments regarding claim number xxxxxx300, noting that her claims for wage-loss
compensation would be addressed under claim number xxxxxx895.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability on and after December 29, 2013 causally related to her accepted January 11, 2011
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 16, 2013 is affirmed.
Issued: November 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

As noted at supra note 3, claim number xxxxxx895 will be addressed under Docket No. 13-2126.

4

